On the issue of standing, while the record establishes that Esurance Insurance Services, Inc. (EISI) paid the insured his loss caused by the theft of his car from defendant’s parking garage, the precise relationship between Argonaut Insurance Company, the insurer that issued the policy, Esurance, the named plaintiff, and EISI remains unclear, raising issues of fact as to plaintiff’s entitlement to equitable subrogation. On the merits, issues of fact preclude summary judgment in defendant’s favor, including defendant’s attendant’s credibility concerning *378the precautions he took before leaving the garage unattended, the adequacy of those precautions to protect against theft, and, particularly in view of defendant’s advertising of itself as a facility with 24-hour security, the foreseeability of the theft (cf. Danielenko v Kinney Rent A Car, 57 NY2d 198, 204 [1982]). We have considered defendant’s other arguments and find them unavailing. Concur—Saxe, J.P., Gonzalez, Buckley and Acosta, JJ. (See 2007 NY Slip Op 31802(U).]